DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180149269) in view of Hicks et al. (US 20160281890).
 	Regarding claim 1, Schneider et al. discloses a process connection 1 Fig. 4 comprising an annular gasket 2; and a cylindrical measuring probe 3 of a sensor, wherein: the gasket is provided to seal a process environment 11, the gasket is disposed between the process connection and the cylindrical measuring probe; the gasket is capable of being fixable; the gasket contacts a first annular sealing edge (2a of Annotated Fig. 4, below) at the process connection; the gasket surrounds the cylindrical measuring probe at a second annular sealing edge (2b of Annotated Fig. 4, below); the gasket has outer jacket surface and the process connection has an inner surface, with the gasket contacting the first annular sealing edge of the process connection.  However, Schneider et al. fails to explicitly disclose the configuration of the outer surface of the gasket and inner surface of the process connection.  Hicks et al., shows this configuration to be well known in the art.  Hicks et al., a process connection 2 Fig. 4, discloses a process connection comprising an annular gasket 11 fixable by means of a down-holder 12 having at least one conical outer jacket surface 15 and a process connection 13 having an inner conical surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection configuration of Schneider et al. to complementary conical shapes as taught by Hicks et al. in order to allow a smooth travel along the inner surface of the process connection and compress against the probe and seal the measuring probe without gaps. (Para. 0022 of Hicks et al.)
 	The combination fails to explicitly disclose the limitation to the conical outer jacket angle being smaller than the conical inner angle.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle size of the inner and outer surfaces to any number of ranges (i.e. outer < inner) disclosed by Applicant, in order to adjust the level of fit between the surfaces and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    837
    891
    media_image1.png
    Greyscale
  	Regarding claim 2, the combination discloses wherein the downholder (12 of Hicks et al.) has a thread via bolt 18 of Hicks Fig. 4. 	Regarding claim 3, the combination discloses wherein a spacer (21 of Hicks et al.) is arranged between the downholder (12 of Hicks et al.) and the gasket body 11.
 	Regarding claim 4, the combination discloses wherein the downholder (12 of Hicks et al.) has a nose that projects into the gasket (11 of Hicks et al.).   	Regarding claim 7, the combination discloses wherein a contact surface of the gasket 2 for the downholder (12 of Hicks et al.) is arranged perpendicular to a longitudinal axis of the measuring probe 3 Fig. 4. 	Regarding claim 11, the combination discloses wherein the gasket 2 is composed of a flexible material (EPDM) and has a hardness of 40-90 Shore A. 	Regarding claim 12, the combination discloses wherein the measuring probe 3 is capable of being displaceably arranged in the gasket 2. 	Regarding claim 13, the combination discloses wherein the gasket 2 is capable of being retrofittable.

	
Claims 5, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Hicks et al. and further in view of Schreckenberg et al. (US 9599266). 	Regarding claim 5, Schneider et al. and of Hicks et al. disclose the invention as claimed above but fails to explicitly disclose dot-shaped burls that are arranged along a periphery at a circular cylindrical outer surface of the gasket.  Schreckenberg et al., a process connection Fig. 1, discloses the use of dot-shaped burls 36 Fig. 2c that are arranged along a periphery at a circular cylindrical outer surface of the gasket 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Schneider et al. with burls as taught by Schreckenberg et al. in order to provide a tolerance compensation between the support and the gasket. (Col. 7, Ln. 42-44 of Schreckenberg et al.) 	Regarding claim 6, the combination discloses linear ribs (30, 30’ of Schreckenberg et al.) that are arranged along a periphery at a circular cylindrical inner surface of the gasket 2, with the linear ribs being in parallel with one another. 	Regarding claim 8, the combination discloses wherein the gasket (8 Fig. 4c of Schreckenberg et al.) has an acute angle in cross-section at the second annular sealing edge. 	Regarding claim 9, the combination discloses wherein the gasket (8 Fig. 4c of Schreckenberg et al.) has a conical inner jacket surface that faces the cylindrical measuring probe 3. 	Regarding claim 10, the combination discloses wherein a conical angle of the conical inner jacket surface of the gasket (8 Fig. 4c of Schreckenberg et al.) and an outer surface of the gasket form an acute angle with one another. 	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675